Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey Trueman appeals several district court orders denying temporary restrain-, ing orders and preliminary injunctions and dismissing his claims against the United-States and several Government officials. We have reviewed the record and find no reversible error. Accordingly^ we grant Trueman’s motions for judicial notice and affirm the district court’s orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.